DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive with respect to the enablement rejection of claim 2 (which has now been incorporated into claim 1). In particular, Applicant argues that the subject matter of original claim 2 is fully enabled such that one reasonably skilled in the art could make or use the claimed invention without undue experimentation.  The Office respectfully disagrees.
In support of their arguments regarding the enablement of claim 2, Applicant submits that paragraph [0036] and FIG. 4 of the originally filed specification clearly show and describe a plurality of aggregates A and a discontinuous region D1.  However, as noted in the previous Office Action, the originally filed specification provides no definition how to select an aggregate to make or use the claimed invention.  Further, the originally filed specification includes no examples of an aggregate that could be used to make or use the claimed invention.  Multilayer capacitors are known to produce different electrical characteristics by changing the materials used therein.  It is not reasonable to require one of ordinary skill in the art to experiment with potentially thousands or millions of aggregates to either make and use the claimed invention, or alternatively, avoid creating a capacitor that would infringe the claimed invention.  Accordingly, the Office submits that there are no identifiable metes and bounds to the claimed invention.
Further, Applicant, in their arguments, provide no evidence that one of ordinary skill in the art would reasonably know what aggregates would satisfy the claimed invention, but merely notes that “[a] patent need not teach, and preferably omits, what is well known in the art” at page 8 of the response.  Based on this argument, Applicant appears to be admitting that an insulating layer including a plurality of aggregates is well known in the art, but again, fails to provide any objective evidence regarding whether the use of an insulating layer including a plurality of aggregates is well known in the art, and  moreover, determining which aggregates to use when making or using the claimed invention.  
For the reasons above, claims 1 and 3-18 are now rejected under 35 U.S.C. 112(a), as the limitations of claim 2 have been incorporated into claim 1.  
With respect to a separate rejection of claim 11 under 35 U.S.C. 112(a), Applicant’s arguments are persuasive.  This rejection is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for claim 1.  In claim 1, Applicant claims that the first insulating coating layer includes a plurality of aggregates.  However, these terms are not defined in any way, either in the specification or the claims, for one of ordinary skill in the art to understand the metes and bounds of the claim.  The specification fails to provide even a single example of an appropriate aggregate, or provide any direction as to how to select a particular aggregate for use in the capacitor.  Appropriate correction is required and no new matter may be entered.
Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 19 and 20 correspond to original claims 13 and 14, respectively, and are allowed for reasons analogous to those noted in the Office Action dated 02 June 2022.  Claim 21 is allowed by virtue of its dependency from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848